Citation Nr: 1131834	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic left shin splints.

2.  Entitlement to an initial compensable disability rating for chronic right shin splints.

3.  Entitlement to an initial compensable disability rating for dry eyes, bilateral, with likely recurrent epithelial erosion.

4.  Entitlement to service connection for disability manifested by recurrent urinary tract infection.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in February 2008.

The Board notes that the Veteran's appeal initially included the additional issues of entitlement to an increased initial disability rating for migraine headaches and entitlement to service connection for sinusitis.  However, the Veteran excluded the sinusitis issue from her February 2008 substantive appeal, and further expressly withdrew both of these issues in a signed written statement from her appointed representative to the RO in March 2010 (before the case was sent to the Board).  Those issues were therefore properly withdrawn before the appeal arrived at the Board, and they are not in appellate status.

The issue of entitlement to service connection for a disability manifested by recurrent urinary tract infection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's left shin splints do not manifest in disability approximating malunion of the tibia or fibula with slight knee or ankle disability.

2.  The Veteran's right shin splints do not manifest in disability approximating malunion of the tibia or fibula with slight knee or ankle disability.

3.  The Veteran's dry eye syndrome has been manifested by painful recurrent erosion approximating active unhealed injury of each eye, but has not manifested in visual acuity worse that 20/40 in either eye and has not manifested in visual field loss.

4.  The Veteran's chronic allergic rhinitis was manifested during her active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for left shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).

2.  The criteria for a compensable initial disability rating for right shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).

3.  The criteria for a 10 percent (but no higher) initial disability rating for dry eye syndrome with likely recurrent epithelial erosion in the left eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6009, 6099-6079 (2008).

4.  The criteria for a 10 percent (but no higher) initial disability rating for dry eye syndrome with likely recurrent epithelial erosion in the right eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6009, 6099-6079 (2008).

5.  Allergic rhinitis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter provided in connection with the Benefits Delivery at Discharge (BDD) program around the time of the Veteran's September 2007 discharge from active duty service.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the October 2007 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the increased rating issues in this case are downstream issues from that of service connection (for which a VCAA letter was duly sent in connection with the BDD program at the time of the Veteran's separation in September 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in connection with the BDD program provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records, VA reports, and private records have been obtained.

The Veteran has been afforded a VA examination to evaluate her pertinent service-connected disabilities addressed in this appeal.  VA examination reports dated in June 2007 and July 2007 (as part of the BDD program) are of record and specifically address the pertinent questions including concerning the nature and severity of the service-connected disabilities on appeal.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Increased Ratings

The issues on appeal include the Veteran's contention that higher initial disability ratings are warranted for her service-connected bilateral dry eye and bilateral shin splints.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Shin Splints

The Rating Schedule does not contain a specific diagnostic code for shin splints.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which pertains to impairment of tibia and fibula.  The Veteran's service-connected shin splints disability is currently rated in each leg under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which provides for a 10 percent rating when there is tibia and fibula malunion with slight knee or ankle disability.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent disability rating is available when there is malunion of the tibia and fibula with marked knee or ankle disability.   38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered whether the Veteran's shin splints involve any features of disability that may be more appropriately rated under other Diagnostic Codes.  However, the Veteran's shin splints manifested by pain in the shins are not shown to involve manifestations of disability more appropriately rated under any other Diagnostic Codes.

The Veteran's February 2008 written testimony, accompanying her substantive appeal, describes that she has experienced painful shin splints since January 2006 due to Army physical training on uneven surfaces in Iraq.  The Veteran described that since that time, despite physical therapy and long periods of rest, her legs continue to hurt while walking or running and while stationary, involving sharp shooting pains after exercise.  The Veteran described that the pain was chronic and constant with any physical activity and reduced her quality of life and activity level.

The Veteran's testimony at her September 2008 RO hearing described substantially the same symptoms and contentions consistent with the other written testimony presented in this case.

The July 2007 VA examination report specifically addressing this disability on appeal shows that the Veteran complained of chronic bilateral shin splints associated with pain, weakness, stiffness, fatigue, and lack of endurance of the bilateral legs.  The symptoms were reported to be present on a daily basis and noted to be constant in nature.  Treatment was reported to be of a conservative nature, inclusive of rest, NSAIDS, and physical therapy.  No medication side effects were noted and the Veteran noted that the treatments helped with the musculoskeletal discomforts but did not resolve them.  Precipitating factors were noted to include physical activity and inclement weather.  Alleviating factors were noted to include rest and medication.  The VA examination report notes that there had been no dislocation or recurrent subluxation.

The Veteran described lower extremity limitations including navigating stairs, walking or running long distances, or standing stationary for extended lengths of time.  The Veteran did not wear supports and there had been no surgical interventions.  The examiner commented, referring to the shin splints together with the Veteran spinal complaints, that the impairment could potentially interfere with forms of occupation requiring vigorous physical activity, but activities of daily living remained intact.

The July 2007 VA examiner diagnosed chronic bilateral shin splints.  Physical examination revealed no noted abnormalities of range of motion (nor did the Veteran complain of any) and the VA examiner indicated that there was no change in motion after three repetitions or when resistance was applied to the bilateral legs.  In reference to shin splints, the examiner found no swelling, no erythema, and no ecchymosis.  There was tenderness to palpation throughout the distal 1/3rd anterior medial tibia bilaterally.  Range of motion of the ankles was fully normal: dorsiflexion 0 to 20 degrees, plantarflexion 0 to 45 degrees, inversion 0 to 30 degrees, and eversion 0 to 20 degrees.  There was no pain on motion.  The Board notes that the normal range of motion of the ankle is dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  See 38 C.F.R. § 4.71 , Plate II.

Based on the above, the Board concludes that a compensable rating is not warranted for bilateral shin splints.  The Veteran has had tenderness and pain in the area of her tibias, but there is no indication of malunion and she has normal motion of her knees and ankles.  The criteria require malunion with slight knee or ankle disability for a 10 percent rating, but these criteria are not met or nearly approximated.  The VA examination report indicated no findings providing evidence that the shin splints manifested in slight knee or ankle disability, and there is no suggestion of malunion of the tibia and fibula.  The VA examiner explained that the Veteran's daily activities remain intact.  The examiner did make a statement characterizing the combined impact of the Veteran's shin splints together with her back disability as such that "may potentially interfere with forms of occupation requiring vigorous physical activity," but makes no indication that the shin splints themselves actually cause any slight disability of either leg's ankle and knee and no indication of any approximation of malunion of the tibia and fibula.  The Board finds that neither the July 2007 VA examination report nor any other evidence of record shows that the Veteran's shin splints manifest in malunion of tibia and fibula with slight disability of the ankle or knee in either leg.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Eyes

The Veteran is currently in receipt of a noncompensable disability rating for dry eye under Diagnostic Code 6099-6079.  The Rating Schedule does not contain a specific diagnostic code for dry eye.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.84a, Diagnostic Code 6079, which pertains to loss of visual acuity.  The Board notes that the medical evidence in this case supports the Veteran's contention that her dry eye pathology causes painful symptomatic abrasions of her cornea, including the June 2007 VA examination report diagnosing "likely recurrent epithelial erosion per symptomatology" as part of the dry eye pathology.  The Board finds that 38 C.F.R. § 4.84a, Diagnostic Code 6009, which pertains to unhealed injury of the eye, is also applicable.

During the pendency of the appeal, the criteria for rating eye disabilities changed. However, because the Veteran filed her claim prior to December 10, 2008, the appeal will be considered under the former criteria. 73 Fed. Reg. 66543 (Nov. 10, 2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008).

Under the applicable former version of Diagnostic Code 6009, an unhealed injury of the eye, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's February 2008 written testimony, accompanying the Veteran's substantive appeal, explains that she had Photorefractive Keratectomy (PRK) performed in 2005, and has since that time experienced episodes of abrasion of her eye and decreased vision. She described that on many occasions she will awaken in the morning with her eyes so dry that opening her eyelids causes painful abrasions to her eyes and decreasing her visual acuity for up to several days at a time.  She referred to having sought treatment for such episodes during active duty service, and she referred to having been treated at an emergency room in November 2007 for an abrasion of the cornea.

The Veteran's testimony at her September 2008 RO hearing presented similar information to the above-discussed written testimony.  The Veteran specifically indicated that her vision was medically determined to have decreased "down to 20/40" in the most severe instance.  During the hearing, the Veteran and the RO hearing officer discussed the importance of showing that the Veteran's visual acuity had decreased to visual acuity less than 20/40, but the Veteran expressly and directly confirmed that no doctor had ever determined that her visual acuity was less than 20/40 in either eye.

The June 2007 VA eye examination report shows that the Veteran had PRK in 2005 (also documented elsewhere in the service treatment records), and she reported that since that time she had experienced dry eye symptoms.  The symptoms involved unilateral eye pain upon awakening three times per week, and the Veteran described some blurring of vision when she awakens with pain.  Pertinent testing at that time revealed '20/20' vision in both eyes, both near and far, and both corrected and uncorrected.  There was no visual field deficit.  The examiner diagnosed dry eyes bilaterally with likely recurrent epithelial erosion per symptomatology.  The report otherwise does not note any pertinent abnormalities or deficits associated with the Veteran's eye disability on appeal in this case.

Service treatment records and post-service private treatment records addressing that pathology are entirely consistent with the Veteran's testimony in all pertinent regards, presenting essentially the same symptom complaints and indicating that visual acuity was measured at various levels at various times but never any worse than 20/40 in either eye.  These records include a November 2007 medical report showing treatment with plugs for chronic dry eye with associated "recurrent erosion"  and "photophobia."  An August 2007 service treatment record refers to the Veteran's complaints as involving "corneal abrasion."

In this case, the evidence does not show that the Veteran's visual acuity meets a compensable rating under Diagnostic Code 6079.  However, when resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent rating for each eye for disability analogous to unhealed injury of each eye under Diagnostic Code 6009.

The Board finds that the assignment of a 10 percent disability rating for each eye under Diagnostic Code 6009 contemplates the Veteran's symptoms shown in her credible testimony and the medical evidence concerning recurrent painful erosion of her eyes.  The Board finds that no ratings are warranted in excess of the 10 percent rating assigned for each eye; the Board notes that the evidence shows no compensable impairment of visual acuity and no visual field loss.  The Veteran's described pain, rest-requirements, or episodic incapacity are contemplated by the 10 percent ratings assigned for each eye, and the Board notes that there is no clear objective evidence detailing any medically documented damage to either eye warranting any higher ratings.

The Board finds that a 10 percent rating, but no higher, is warranted for dry eye syndrome of the left eye under Diagnostic Code 2009.  The Board finds that a 10 percent rating, but no higher, is warranted for dry eye syndrome of the right eye under Diagnostic Code 2009.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any further increased rating are met in this case (beyond the increased ratings awarded in the partial grant discussed above).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.

The Board has considered the Veteran's testimony in such respects, including her September 2008 RO hearing testimony, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence does not support assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any further increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims with regard to any adverse determination in this Board decision, the benefit-of-the- doubt doctrine does not apply and the claims must be denied (beyond the partial grant identified above).   See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue (including with regard to the Diagnostic Codes assigned on the basis of analogy in this case).  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that she is unemployable due to the service-connected disabilities on appeal.  There is no indication in the evidence or the Veteran's contentions that she has been rendered unemployable due specifically to the service connected disabilities currently on appeal: shin splints and dry eyes.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


Service Connection for Allergic Rhinitis

The Veteran claims entitlement to service connection for allergic rhinitis.  The Veteran primarily contends that she has seasonal allergic rhinitis which first manifested during her active duty military service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran was afforded a VA medical examination in connection with this claim during the Veteran's active duty service as part of the BDD program.  Significantly, the July 2007 VA examination report during service shows that the Veteran complained of and was diagnosed with "Allergic rhinitis/sinusitis diagnosed as seasonal allergic rhinitis."  The evidence, including the Veteran's own competent testimony, indicates that she continues to suffer from the seasonal allergic rhinitis periodically through the present time, and requires medication to control the symptoms.

The RO denied the Veteran's claim of entitlement to service connection for allergic rhinitis on the basis that either there was no objective evidence that the disability exists (expressed in the October 2007 RO rating decision) or that the RO believed that season allergies are generally not chronic disabilities for VA compensation purposes (expressed in the February 2008 statement of the case).  The Board finds that the medical diagnoses of record together with the Veteran's competent testimony reasonably establish that she suffered from seasonal allergic rhinitis during military service and continues to suffer from seasonal allergic rhinitis requiring medication currently.  Additionally, the Board notes that the Schedule For Rating Disabilities, which assigns ratings for service-connected disabilities, includes a Diagnostic Code and rating schedule for allergic rhinitis: Diagnostic Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

Resolving reasonable doubt in favor of the Veteran, the Board finds that regularly recurrent manifestations of diagnosed allergic rhinitis constitute a disability for which service connection may be established, and the Board finds that the Veteran's diagnosed allergic rhinitis had its onset during active duty military service.  Questions concerning the duration and extent of symptomatic episodes would appear, in the Board's view, to be matters for consideration in assigning a disability rating.  For the purposes of the instant service connection claim on appeal, the Board finds that the Veteran currently has a diagnosis of allergic rhinitis and that such allergic rhinitis had onset during active duty military service.  Therefore, service connection for allergic rhinitis is warranted in this case.



ORDER

Entitlement to a 10 percent initial disability rating (but no higher) for the left eye for dry eye syndrome is warranted.  Entitlement to a 10 percent initial disability rating (but no higher) for the right eye for dry eye syndrome is warranted.  To these extents, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

Entitlement to service connection for allergic rhinitis is warranted.  To this extent, the appeal is granted.

Entitlement to an initial compensable disability rating for left shin splints is not warranted.  Entitlement to an initial compensable disability rating for right shin splints is not warranted.  To these extents, the appeal is denied.


REMAND

The Veteran claims entitlement to service connection for a disability manifested by recurrent urinary tract infection.

The evidence and the Veteran's own competent testimony, including her February 2008 written statement, indicate that she experienced recurring episodes of urinary tract infections during service, since around 2003.  The Veteran has submitted copies of service treatment records that document some of the claimed in-service instances of urinary tract infection, and she correctly points out that her service treatment records show that she was treated for urinary tract infection problems throughout much of the month of August 2007; these manifestations came within approximately two weeks of her in-service July 2007 VA examination report, and they were close to the conclusion of her period of active duty service in early September 2007.

The July 2007 VA examiner had diagnosed intermittent urinary tract infections despite a normal examination at that time, just before the new significant period of manifestations of urinary tract infection problems.  The Veteran's contentions have cited documented instances of urinary tract infection during service in 2003, 2005, and at the very conclusion of her service in 2007; she has further testified that she experienced symptoms approximately three times per year during her symptomatic years in service, but that she did not seek documented medical intervention for each such occasion.

A critical question raised by the facts and contentions in this case concerns whether the Veteran is currently diagnosed with a pertinent chronic disability.  The Board notes that the Veteran's RO hearing testimony in September 2008 indicates that she had not had any urinary tract infection issues since the last in-service episode in August 2007.  This alone indicates that the Veteran had no urinary tract infection manifestations for at least a full year following service, and there is otherwise no post-service evidence or testimony indicating that she has experienced any urinary tract infection manifestations since service.  Thus, even accepting that the Veteran had urinary tract infection problems during service, the record remains significantly unclear as to whether the Veteran has any chronic disability manifesting in recurrent urinary tract infections or residuals during the nearly four years that have elapsed after service.

The Board finds that additional development is necessary.  In light of the fact that the Veteran's previous VA examination in July 2007 occurred during service and was proximately followed by a more recent pertinent episode of urinary tract infection problems, and in light of the fact that the evidence does not indicate that any chronic disability or urinary tract infection symptoms have manifested since August 2007, a new VA examination with updated clarification concerning chronicity and diagnosis of any current urinary tract pathology would be highly beneficial to appellate review.  The essential questions in this regard are clearly medical in nature.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any urinary tract disability.  All necessary tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review.  The examiner is requested to render the following opinion: Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a current chronic disability manifesting in recurrent urinary tract infections (such as those reported during her military service)?  In answering this question, the examiner is asked to explicitly clarify whether the Veteran has a current chronic disability, as opposed to merely a history of separate and acute urinary tract infections.

2.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if the issue remaining on appeal can be granted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be remanded to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


